Citation Nr: 0203337	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  00-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for status post left knee 
arthroscopy for left knee injury.

 (The issue of entitlement to service connection for 
metatarsalgia versus Morton's neuroma (claimed as condition 
of the feet) will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in New Orleans, Louisiana.

The Board is undertaking additional development on the issue 
of entitlement to service connection for metatarsalgia versus 
Morton's neuroma (claimed as condition of the feet) pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3.105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice to the veteran and reviewing her 
and/or her representative's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the issue on appeal has been obtained.

2.  The veteran was granted service connection for right 
ankle disability by rating decision dated in October 1984.

3.  The veteran's service-connected right ankle disability 
caused the veteran's current left knee disability, classified 
as status post left knee arthroscopy for left knee injury.


CONCLUSION OF LAW

Status post left knee arthroscopy for left knee injury 
disability is proximately due to or the result of a service 
connected disability.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, (hereafter the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2001)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that the claim has been adequately developed 
pursuant to the VCAA.  In this regard, there is no indication 
of the existence of any outstanding Federal government or 
other record that could substantiate the claim for status 
post left knee arthroscopy for left knee injury.  The veteran 
indicated on a VA Form 21-4138, dated in May 2001, that she 
was not aware of any source of evidence relevant to the claim 
other than what the VA will attempt to obtain and/or has 
already been identified.  Accordingly, the RO has secured a 
complete record and the requirement under the VCAA that the 
RO advise the claimant of how responsibilities in developing 
the record are divided is moot.  The RO advised her of the 
rating criteria in the October 2000 statement of the case 
(SOC).  The RO's April 2001 letter to the veteran advises her 
of the evidence needed to substantiate her claim.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  In order to make a 
showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the 
disease entity with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records indicate that the veteran underwent 
two physical examinations: an enlistment physical in August 
1977 and a periodic PCS (permanent change of station) 
physical in January 1982.  Both examination reports are 
negative for complaints or diagnoses pertaining to the left 
knee.  Clinical records are negative for complaints or 
diagnoses pertaining to the left knee.  The veteran declined 
a separation examination.

A Surgeon's Report, dated in early August 1997 and signed by 
Dr. C.C., indicates that the veteran twisted her knee when 
she jumped off a skid.  The nature and extent of injury is 
described as sprain left knee.  The report lists "patient 
twisted right ankle" as a contributing cause of her injury.  
X-rays were interpreted to show no fractures.  It was noted 
that further treatment was necessary, but the anticipated 
length of treatment was undetermined.

Post-service records show that the veteran sought treatment 
for her left knee at a VA medical center (VAMC) on numerous 
occasions.  In May 1999, the veteran underwent a MRI 
(magnetic resonance imaging) of her left knee.  The MRI was 
interpreted to show the following:

1.  Findings compatible with a tear of the posterior horn of 
the medial meniscus.  The anterior cruciate ligament was not 
identified, which likely indicated a tear, injury, or 
pathologic process.  2.  Possible small bone bruise, 
involving the medial femoral condyle.  3.  Small cyst 
adjacent to the posterior horn of the lateral meniscus.  4.  
No evidence of chondromalacia.

Outpatient records indicate that the veteran underwent 
arthroscopic surgery to her left knee in June 2000.  When she 
returned for suture removal in July, physical examination 
showed no tenderness on abduction and extension.  There was 
no edema.  The veteran returned again in July and complained 
of stiffness and numbness. Physical therapy was planned for 
range of motion and strengthening of the left knee.  

The veteran sought treatment in August 2000 for a twisted 
right ankle.  Physical examination of the left knee revealed 
mild edema and crepitus.   Flexion and extension were within 
normal limits.  No instability was noted.  The pertinent 
assessment was status post left knee arthroscopy.

The veteran followed up in late August 2000 at the Orthopedic 
Surgery clinic.  She reported that her knee felt better.  The 
medication had given her pain relief.  

The veteran testified before a travel Board hearing in 
December 2001.  In pertinent part she described an injury on 
the job, while tacking some I-beams.  After she finished 
tacking, she handed up her equipment to a co-worker, walked 
over the edge "as a matter of ritual," and jumped down to 
the cement floor.  When she jumped, her ankle popped and she 
felt herself falling.  She tried to grab something with her 
left hand to break her fall.  When she tried to stand up on 
her left foot and she was trying to grab something with her 
hand, her leg started to go down and her left knee was 
hyperextended.  Her left knee raised itself up a little bit 
higher than it was supposed to be and she did not have 
anything to grab hold to.  (T. at pg. 4).  The veteran's 
right ankle gave out.  She put all her weight on the left 
knee because she was trying to regain her stance.  She had 
pain in her knee immediately.  She further described in 
detail her subsequent treatment.  

R.K.B., a co-worker of the veteran's at B & I, provided a lay 
statement.  Mr. B. stated that he works as a welder.  While 
at work, he reports that he witnessed the veteran twist her 
right ankle as she jumped off the skid.  He described her 
left knee hyperextending.  Right before the incident, Mr. B. 
states, the veteran had been welding structural beams on the 
skid.  

An unsigned, undated incident report states that the veteran 
was involved in an accident at work.  The incident is 
described, "I was finish taking a piece of angle iron and 
was getting down off the skid when I felt my knee twist and 
the pain occurred."  The nature of the injury is listed as 
"left knee joint rocked backward forth after right ankle 
collapsed."  
 
II.  Analysis

The veteran contends that her right ankle giving way 
precipitated her left knee injury.  A review of the record 
indicates that the veteran was granted service connection for 
a right ankle disability.  The veteran presents a credible 
account of her left knee injury, which is corroborated by 
contemporaneous medical records, an accident report and a lay 
statement.  The record contains no competent evidence to 
refute the veteran's assertions regarding the origin of her 
left knee injury.  Accordingly, the Board finds that service 
connection for status post left knee arthroscopy for left 
knee injury is warranted.


ORDER

Entitlement to service connection for status post left knee 
arthroscopy for left knee injury is granted.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

